ON APPLICATION FOR REHEARING
CARVER, J.
In support of their application for a rehearing, defendant’s able counsel file two briefs, one on the facts and one on the law.
*472There are two very deliróte theories as to the facts. 1 That of the defendants is 'that after the ' train, consisting of a locomotive and :a tender, pushing a cattle car, had come to a halt within six or eight feet of the crossing, and while the' locomotive w'as still puffing and the bell ringing and while the brakeman, who had just previously looked at the crossing and found it clear, was going back to the switch to throw it, the driver of the truck stopped it on the track and got down to adjust the drums, and that the engineer, on signal from the brakeman, slowly proceeded towards the crossing, striking the truck.
Their argument is that after so recently seeing that the crossing was clear it was not negligence on the part of the train crew ' to' p'usli' the cattle car across the crossing without a fresh inspection.
The.theory of the plaintiff is that when the driver of 'the truck stopped it on the track the cattle car was two or three hundred 'yards from the crossing, standing still. The driver so testified, and stated, further,"' that ."when the cattle car was pushed against the truck he heard no bell, whistle or escaping steam.
Allowing for an under-estimate of the time it tbolt to adjust the drums and an bver-festimaté of the distance between the crossing and the cattle car at the time the truck was halted, we think the truth is that' when the' halt "was made the train was a considerable distance away; that while the driver of'the truck,and his assistant were adjusting, the' drums the train was run towards the crossing, stopping close to it; ihat the brakeman, who says he was on the cattle car which struck the truck, not on top qf it but on the east side of it, got down and 'witliout going any closer to the crossing ' Walked back towards the switcli where lib gave the signal to proceed towai‘db thó crossing, which the engineer then did, striking the truck.
The brakeman says, page 72:
“I rode up within about eight or ten feet north of the switch and could see that the crossing was clear and had to get off and walk back to throw the switch so that he could back in No. 2.”
“Q. How far were you from the crossing when you got off this car?
“A. Little over a car length or more.
“Q. What part of the car were you riding?
“A. Head end of the car.
‘‘Q. Were you on top of the car? '
“A. No; hanging on the side of it.
“Q. After you got down, did you see, did you look up towards the crossing?
“A. Yes, sir.”
None of the crew pretended to keep any lookout except the brakeman who, as shown by his own testimony, assumed that the crossing was clear because from his position on the ground near, the far end of the cattle car he saw nothing on it; but in our opinion the truck was then on the track, the hind wheels about the center of it, and if the brakeman looked toward the crossing and failed to see the truck it must be because the cattle car was between him and it.
Johnson, the fireman on the locomotive (page 67), sitting on the left or southwest side of it, saw the radiator of the truck after the signal to proceed had been given and the locomotive had started and called to the engineer to stop.-
In the brief on the facts counsel quote Barron, the driver of the truck, as follows:
“I stopped the truck. Mr. Glasscock said, ‘We’re on the crossing’; I stopped the truck and I climbed the top of the truck and looked down and saw the box car in front of the engine.”
Counsel seem to think this means that immediately after stopping he climbed the truck and saw the cattle-car right at him. His subsequent answers, though, show that he did not mean this but meant that when *473lie climbed the truck, after adjusting the drums, the cattle-car was right at him.
He was asked, page 5:
“Q. When you stopped the truck, did you look up and down the track?
“A. Yes, sir.
“Q. What, did you see?
“A. Saw the empty car there and Brown and brakeman at the depot.
“Q. Where did you see the empty car?
“A. Between where I was an'd the planer mill. .
“Q. About how far from you?
“A. Two or three hundred yards 'down there.
“Q. When you looked up and down the track you saw a stock car?
“A. Yes, sir.
“Q. Was it rolling towards you?
“A. No, sir; standing still.”
AS TO THE LAW
In their brief on the law defendant’s counsel say: , '
“Our point is that where both the plaintiff and the defendant are guilty of negligence, which negligence continues up to the' time of the accident, the' law of Louisiana is that the doctrine of last chance does not apply to such a situation and plaintiff’s contributory negligence will bar a recovery.”
They cite in support of this proposition the following Louisiana cases:
Young vs. La. Western, Ry. Co., 153 La. 133, 95 South. 511.
Callery vs. M. L. & T. R. R. Co., 139 La. 770, 72 South. 222.
Leopold vs. Texas & Pacific Ry. Co., 144 La. 1000, 81 South. 602.
Bertucci vs. N. O. R. & L. Co., 155 La. 451, 99 South. 400.
Lofton vs. L. R. & N. Co., 135 La. 33, 64 South. 972.
Wolf vs. N. O. R. & L. Co., 133 La. 891. 63 South. 392.
Sutton vs. Lee Lumber Co., 121 La. 557, 46 South. 649.
Castile vs. O’Keefe, 138 La. 479, 70 South. 481.
Harrison vs. La. Western Ry. Co., 132 La. 761, 61 South. 782.
Nelson vs. R. R. Co., 140 La. 676, 73 South. 769.
Tucker vs. I. C. R. R. Co., 141 La. 1096, 76 South 212.
In some of these cases it is true the doctrine is stated as broadly as counsel states it, but in some ol them is expressed and in the others we think is implied a qualification which counsel overlooks. This is that the plaintiffs negligence must not only have continued down to the moment of the accident and contributed thereto, but that it must have been in part at least the proximate cause thereof. In all the above cases the negligence of the plaintiff did contribute as such proximate cause. The first three were collisions at crossings between trains and automobiles and the next two collisions at crossings between a train or street car and wagons actively contributed to the accident by going upon the track just as the train was about to reach the crossing — too late to afford the train men any chance to avoid, the accident.
In the next two cases (Wolf and Suton) the injured parties stepped upon the track just in front of the car or train.
In the Castile and Harrison cases -they stepped too near it.
In none of these cases did the court find that the train crew had a clear chance to avert the accident after- they discovered or after they should have discovered the danger. Of course, the doctrine of last chance did not apply.
In the following cases the parties injured or killed were guilty of negligence continuing down to the moment of the accident, notwithstanding which the defendants were held liable.
McGuire vs. V. S. & P. Ry. Co., 46 La. Ann. 1543, South.
*474McClanahan vs. V. S. & P. Ry. Co., 111 La. 782, 35 South. 902.
Blackburn vs. L. R. N. N. Co., 144 La. 520, 80 South. 708.
Lamkin vs. McCormick, 105 La. 418, 29 South. 952.
In the McGuire, McClanahan and Blackburn cases the parties killed were drunk and lying on or near the track, which the court characterized as great negligence; but their negligence at the moment of the accident was passive while that of the defendants was active.
In all three cases the court held that it made no difference whether the negligence of the defendant consisted in failing to take proper steps to avert it after seeing the danger, the defendant being liable in either case.
We think this case governed by the doctrine of those decisions and not by that applied in the cases cited by defendant; believing as we do that the truck was and for some time had been halted on the track when backed into by defendant’s train whose crew was negligent in not discovering it and actively so in backing against it, when such negligence, therefore, being the proximate cause of the accident, while the negligence of the truck driver, though continuing down to the moment of the accident, was at that time merely passive and hence not the proximate cause but only a condition of the accident.
Being of opinion that our own jurisprudence would control were that of the other states different, we have not examined the numerous decisions from other states cited by defendant’s counsel; but the propositions in support of which the decisions are cited seem to us consistent with the views herein expressed.
No special complaint is made of the amount of damages awarded.
Rehearing refused.